In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-12-00091-CV



            ANITA SAINT AND JONATHAN SAINT, Appellants

                                     V.

SAMUEL B. BLEDSOE AND DALE ROSE, ADMINISTRATOR OF THE ESTATE OF
              BLAKE M. BLEDSOE, DECEASED, Appellees



                  On Appeal from the 115th District Court
                         Upshur County, Texas
                         Trial Court No. 225-11




                Before Morriss, C.J., Carter and Moseley, JJ.
                                        ORDER
        The clerk’s record in this matter was filed November 13, 2012, and the reporter’s record

was filed December 10, 2012, making the appellants’ brief due January 9, 2013. The briefing

deadline was extended twice on appellants’ motion, and the brief is currently due February 25,

2013. On February 22, 2013, appellants’ counsel filed a third motion to extend the deadline for

filing appellants’ brief.

        We have reviewed counsel’s third motion to extend and the record on appeal, and we

have been provided with no compelling information to convince us that counsel needs additional

time to prepare this brief. Consequently, the motion to extend time to file appellants’ brief is

overruled.

        By this order, we set the final deadline for filing appellants’ brief as March 19, 2013.

Should appellants fail to file a brief within the time allotted, this appeal may be dismissed for

want of prosecution pursuant to Rule 42.3 of the Texas Rules of Civil Procedure. See TEX. R.

CIV. P. 42.3.

        IT IS SO ORDERED.



                                            BY THE COURT

Date: February 26, 2013




                                               2